Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 18, 2016

The Court of Appeals hereby passes the following order:

A17D0100. EAGER B. ALDAY v. THE STATE.

      On July 15, 2016, the trial court entered an order denying Eager B. Alday’s
motion to modify his sentence. On September 22, 2016, Alday filed this application
for discretionary appeal. We lack jurisdiction.
      To be timely, an application for discretionary appeal must be filed within 30
days of entry of the order to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). This application, filed 69 days after entry of the challenged order,
is untimely and is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            10/18/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.